Title: Ebenezer Stedman to Thomas Jefferson, 1 May 1810
From: Stedman, Ebenezer
To: Jefferson, Thomas


          
            Hond & respected Sir
            Cambridge Ms 
                     May 1. 1810
          
            The young man that Compliments (or rather) Insults you, with this Seditious Discourse, refused to put his Name to it, but after some severe Altercation with him for his Impudence, I informed him I should do it, which I here give you. Henry H. Fuller, Junior Sophester in the University— 
          
            Yours most Respectfully
            Ebenr Stedman Post Master
          
        